           Case 5:21-cv-00893-F Document 1 Filed 09/09/21 Page 1 of 14

                                                                                         FILED
                                                                                          SEP 0 9 2021
                                                                                 ri £•        REEDER SHINI^, CLfRK
                        IN THE UNITED STATES DISTRICT COURT                                                DiiT. oku,
                      FOR THE WESTERN DISTRICT OF OKLAHOMA ~                                                DEPUTY


             -Saiw(/g.| C^fihueJ^(L
(Enter the full name ofthe plaintiff.)



V.
                                                        CIV 21
                                                      Case No.
                                                      (Court Clerk will insert case number)


(1) Sl\ejla Pale.
(2) Anf0r\i o Au;;11 erm.
(3) /-eroy Elvis UiftJku'
(Enter the full name of each defendant. Attach
additional sheets as necessary.)



                    PRO SE PRISONER CIVIL RIGHTS COMPLAINT


                                         Initial Instructions


1.     You must type or legibly handwrite the Complaint, and you must answer all
questions concisely and in the proper space. Where more space is needed to answer any
question, you may attach a separate sheet.

2.       You must provide a full name for each defendant and describe where that
defendant resides or can be located.


3.       You must send the original complaint and one copy to the Clerk of the District
Court.


4.     You must pay an initial fee of $402 (including a $350 filing fee and a $52
administrative fee). The complaint will not be considered filed until the Clerk receives
the $402 fee or you are granted permission to proceed informa pauperis.

5.      If you cannot prepay the $402 fee, you may request permission to proceed in
forma pauperis in accordance with the procedures set forth in the Court's form
 application to proceed informa pauperis. See 28 U.S.C. § 1915; Eocal Civil Rule 3.3.


Rev. 10/20/2015



                                            (1)
                  Case 5:21-cv-00893-F Document 1 Filed 09/09/21 Page 2 of 14




              •       If the court grants your request, the $52 administrative fee will not be
                      assessed and your total filing fee will be $350.

              •       You will be required to make an initial partial payment, which the court
                      will calculate, and then prison officials will deduct the remaining balance
                      from your prison accounts over time.

              •       These deductions will be made until the entire $350 filing fee is paid,
                      regardless of how the court decides your case.

    7.        The Court will review your complaint before deciding whether to authorize
    service of process on the defendants. See 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. §
    1997e(c)(l). If the Court grants such permission, the Clerk will send you the necessary
    instructions and forms.

    8.        If you have been granted permission to proceed in forma pauperis, the United
    States Marshals Service will be authorized to serve the defendants based on information
    you provide. If you have not been granted permission to proceed informa pauperis, you
    will be responsible for service of a separate summons and copy of the complaint on each
    defendant in accordance with Rule 4 ofthe Federal Rules of Civil Procedure.



                                              COMPLAINT


              Jurisdiction is asserted pursuant to:
                    42 U.S.C. § 1983 and 28 U.S.C. § 1343(a)(3) (NOTE: these provisions
              generally apply to state prisoners), or
                    Bivens v. Six Unknown Named Agents ofFed. Bureau ofNarcotics, 403 U.S.
              388 (1971), and 28 U.S.C. § 1331 (NOTE: these provisions generally apply to
              federal prisoners)

              If you want to assert jurisdiction under different or additional statutes, list these

              X C.af\nri^ aA (xH                                                  jry-l-D/'v
                                          X do                Vt A\/(L A CCe5>-S 4/1
>        Iv           M     A        /    »    It




uhT.l or possiUy

                                         a                                                            ^
           Case 5:21-cv-00893-F Document 1 Filed 09/09/21 Page 3 of 14




n.       State whether you are a:
              Convicted and sentenced state prisoner
              Convicted and sentenced federal prisoner
             Pretrial detainee
             Immigration detainee
             Civilly committed detainee
        Yother(please explain)              P f P f Qylo/tl             aicri o
m. Previous Federal Civil Actions or Appeals
        List each civil action or appeal you have brought in a federal court while you were
incarcerated or detained in any facility.
        1. Prior Civil Action/Appeal No. 1
            a. Parties to previous lawsuit:

                  Plaintiff(s): n/a
                  Defendant(s):_ a//a

            b. Court and docket number: A//a
            c. Approximate date of filing:_ a/A
            d. Issues raised: a/A



            e. Disposition (for example: Did you win? Was the case dismissed? Was
                  summary judgment entered against you? Is the case still pending? Did you
                  appeal?): _ A//A                 ^


            f. Approximate date of disposition: a//a
       If there is more than one civil action or appeal, describe the additional civil actions
or appeals using this same format on a separate sheet(s).

Rev. 10/20/2015
             Case 5:21-cv-00893-F Document 1 Filed 09/09/21 Page 4 of 14




 IV.     Parties to Current Lawsuit
         State information about yourself and each person or company listed as a defendant
 in the caption (the heading) of this complaint.
         1.        Plaintiff

                   Name and any aliases:

                   Address; 30-?                           <;t.                           aST"
                  I™"'®Nos ^gl57J//Z).0.6. -oa,-a-s--/yg-)
        2.        Defendant No. 1

                  Name and official position: SKp llg                                        loh
                  Qh(\                OuvCcir, O.iN hiitACA ir\ ,ni<
                  Place ofemployment and/or residence: PnO k Ot I" f f) 3 Rx
                  OpI^i Ci. IQA -Sov/lp, 1 1- ,Sh'cg.f J                                  Oi<r
                                            /official capacity,^individual capacity,()735'5'i
                  How IS this person sued? (A
                  both                     Y                  r

        3.        Defendant No.2


                  Name and official position:iKiipyii'0                 \\c> cf a.
                  Pohce,                               A)a.r\oui^
                  Place ofemployment and/or residence: T-H v/ oI^ M ar low,
                  OldaiOibjx loll C.Q. r^t^pg
                  How is this person sued? (/official capacity,^individual capacity,()
               both                    Y                   ^
        If there are more than two defendants, describe the additional defendants using
this same format on a separate sheet(s).




Rev. 10/20/2015
                Case 5:21-cv-00893-F Document 1 Filed 09/09/21 Page 5 of 14
                TV.

    De^^.Y\Ao.y\\ KU .5

j^A/ftvno




   P'lfx 0.9.    ^
                o\   F,Mp\Qy Y^ci^'V
                        F                          Ot-nA/riY'                  g .no.g,.


tlTf)/             AbF I Q ur~Po I i (L                                       Jt
         D_l/vJ,               n                'Z./'p c,n A(lT: V3O-S"T

         -lit li                                                      ftpo f ll
                                                                   C ,fi,fDft f t i/
     )JiAAiviAv&-l C.ftpftr.iF;, ^ ^ Aofk
             Case 5:21-cv-00893-F Document 1 Filed 09/09/21 Page 6 of 14




 6.      Do not include claims relating to your criminal conviction or to prison
         disciplinary proceedings that resulted in loss ofgood time credits.
         •        If a ruling in your favor "would necessarily imply the invalidity" of a
                  criminal conviction or prison disciplinary punishment affecting the time
                  served, then you cannot make these claims in a civil rights complaint unless
                  you have already had the conviction or prison disciplinary proceeding
                  invalidated, for example through a habeas proceeding.
                                               Claims

         List the federal right(s) that you believe have been violated, and describe what
happened. Each alleged violation of a federal right should be listed separately as its own
claim.


         1.       Claim 1;

                  (1)   List the rigM that you believe was violated:



                                             til                                        AtltOhq

                                     ■j
                  (2)   List the defendant(s) to this claim: (If you have sued more than one
                        defendant, specify each person or entity that is a defendant for this
                        particular claim.)
          Sl^pifot da I a




Rev. 10/20/2015




                                        [lo)
                                    Case 5:21-cv-00893-F Document 1 Filed 09/09/21 Page 7 of 14
                                                            o                     e.1                            (L
                                                                                                                                     1 ot                 UuhCGL\^

   CXhL/^'X                                       (BySo^l frob(xVio^ 3 Pafoi^
           X_                                    ^^^XiaQAfeLL^i^                                      V\arl Vvwi ^•\qV'\ s Vq
    s-                                                                            --^Ai^auj._^o^„._SWlLQZiifti e,
                                                                                                            ■V\.p. 0 -A,                             o
     D onc.Di y>,                                                                                                     SOC.\-> \YN^OfhA
--M\o^iiS                                   o^^ic\a\ )'ocAV o r -Vp sV; w,-
Oa-y-g-^J^^(l££jaia£lcviL_J^_A.S^&iig.A-i'aJfy>ake,
                        ,-, c 't\._ _ A.. _ L A
                                                          p&.vitMgwit.
                                                       . .' .\/.   1
  i^axAs^_                                                                                                   t«
                                                        I         - I Pe.r'\ura'i" "
           —              pgf11 c u'ift Y                                                                 ^Lalp. imaV:o',s                                 as
                                    UieAoiiN^AAQr^s \^ ^ f                                                  111 0 _j^eu's i                                      Vk g
  CAvHxoaM. o kLrl-
              • ^
                    nuilh'is^lsf
                         ■■■— ■ —   MUfOfgrn}.
                                  —(•— T- ^ '^■' ^                            M /s C ft 10                                  M       \ h   I ^        \.       I J

wx^ hoi                                                             'ug ^V^^,/^\)^o^o, r^f
-Maojl sf r&ie.                                 £jmejk ■3« rrpQK/:^wv f\v pyQ.f\ rj':), iU4
                                                 oai'K . fo -                      kg;                                t qa

  3 V;dc.o'), (sn 'A;r>wAV         30111) yov; CQulA rU a\/^\a ^OLg W(k\ \ '                                                                                   '-L

       ■ fo 1.. g iackycKrA1.. -^ . 1 Ror-B-Qv.q.
                                        0 0 1       rv^AX \\no/ A . , "O;:Ojc
                                           g A^P.     10-
                                                                                   I        '
                                                                                                Vv\v-^
                                                                                                  \ /■                     • •■ /         n
                                                                                                                                      """gC^^'             --^, I—   ■■■
                     t4cV^>v.oi^ri                          T^r i^t, fcx Wnix Wnv/gl^ A/ift fxuAic
01 Vidio. ixhi cWf\r\y iKpA Wx8 tr^ \WoVi-' P a-\j^V(i; ,a v\a o r,4-Tr)
 I; h O X^ \ Ct(xl) y p \; h > ^V\ v A^ y;g th g,\ f Qppf S i U<? - V\(xlu r p, /Av^
I. ) i/x    -' i- i 1* I Pi 1 . / j-v» 1 I- .      - - 1^ ^ . . I f "A     4-ifv „ "■                 ^                ■                         \            S'* AA

jVlXVvxVvoOAA.                    li^                          S 3o            y
CX-Ay "VV^tA/y              ay^c\ OaU- i A g IM (?^ f A s taA f, Q uk^\ \ ^; y^^
kiS-iODyidlroc.|-vx r..Wrf> rl-or 4-^ (m p.^I^p cfev/e lyYp. <;<', W,
i^l I eA'f
 A              \
                                    S, Cx'tnWfy^V'i^'yKl^rof <) p A 4-0 prill y»i.o 1 if^
                                      I     A     n             t j 1 i'     J.         .         -        1 1              I
^ , ^ V-v^ci^yf>fj Rar^B^Qw^ ff//' T Af                                                                                             hPiXA
                     ~\
                                  m O.fc^Q                     ^ W\€. OY^\QaAf)il \a3oa\\v-                                                               ■oh
                                   viM-£              AC.A 'Vo ?fo\>fxV^\^V^ Vc>                                                    (Xy\ T\^v\QT
                    Case 5:21-cv-00893-F Document 1 Filed 09/09/21 Page 8 of 14
           UPp!Q.r*^                           or              IoA 3)iei la Lo-U-tVyot
  Claim-I                           3«,vkA4ir 02,aoiy Dv.^(Lc.h PraU\i<iA 3 f^rol<L
                                                                                ' oAL;ce-r
C>ia:C^^pcdLi_J:g^^J^xal,_^^                                                   klTyo. a ^|                    C_L


 as
 Q
          2.71
            I        f\
                     ^
                                ■^MaQ^rabUyV LC3_s»&j/gxalC^p.,A oL
                                    ^      J    \                                         i-^^.i>y >   V/ V
                                                                           -sek^.. wf ?           \oloiotI
               A3^jCl^:.(arsl^WCj^.rVl smn
 CLSl<Ijai^UjLV_Vf^L:ri..O^       Vn SoviA -VLo "
                   sJ&AiqC^ >a , P)k\a\A ov\^ A yon
                                    - V    V   K-                 rw A   r




C^5AL^:f^cftj-.:C4L
    I^ ' ^~"\       Ca.                                            '—   r "           I        - aic
                                                                                            cLaiio,!:
-p^^d:iahXJXQA_lQQAjpiicvp,p^^^                                         r.^A r.\^o
Loi,iA<sgl infi A A Sou4Uuio.s4 yoi,4^ 'h: ^- '-                   '>
                                                                               •' -          ( C?S
-wVigj2 ^                               pnY'iTii'ii^w .
          icS-3W!ja_C^                                  K&.a                   j o/j )icp
                               syivvigio,. jALLt Lr irLrT
                  pcry/yy jn a i-owrl                             )n,u aa A ua^CCiq
           Ko Vu\0 P.\n 4-Uo : k
                               rv r\ViS/^C              Q-^ :D^oOO   PM C..
                                                                !!An PM Vcv ^tnC^   Pk
                                                                            h* rsr\ CNaa
——                                       fo                I^os4'S^k^^y0 /h
CaC-2^^__X1
C^          /s gahd
   SC , X I 15   ho kg
                    Ka:Ss l:>e,(/.r\>wv&^<L
                          bec/.n l^Qir*i 4m 41/ 1^ ev//'ri(g.oP                            w^o
ft i^rl jg^V lolPs MJkAnigl Cv'c/^U?.!Ag 3 5L ,V L y P.yg ni.ig.L g
//laf y^e.re Sgg-Aiip bg- A^orP
Jl.l M.                   .1    1
                                      Ovacii^i'zo J Clriin^o
                                                    /                    ^ <    rN         c .

-i^Oi'^.(/D,t?,gir;nQ. I K<l    t)A^ Pz-oWLfihafv oI-Di-ggv-^
arg, way ovQ.r<^oc\l:-^isJ ^r> ko . a r j;^^n owICiX--Ca412flaLtf
                                                   aA" oVn\
<x>A(4 c,oj^i^iH>'ha r.ioi / /Ji^on^rjn;iCCyC< iVrp^
           Case 5:21-cv-00893-F Document 1 Filed 09/09/21 Page 9 of 14




                  (3)    List the supporting facts:
           p(x\                                 . Vj lil^ "KqIA 1 no
               ovNa"V|,c)K—or \\I o\^11                 I (> \\ K)            (u h -(^.o ^y^(k^j!oh
         rrUf. CXhcl ^QvUe^ Or\(i                                                    0>yy^

                  (4)   Relief requested: (State briefly exactly what you want the court to     ^
                        do for you.)
         To                        tU\^ (xwd                 3or^o. S>o^f
                          (iy\y               O'Z dOUri' Sv^j-em judgp^^vieirvW
        lAlcVk Pp.p9.r fvAi'l                         -j-yuo. /hn^n,rho./;-^ u . T
        P^ve. Recjpis a)r\^ oroJjhlc^.                          we^fl as uhrrfiALIo,
                  ^ciZn?^                              C:rrPo(2.0Lha^o.(^i/a^efih3
                  (1)   List the right that you believe was violated:
          5lc^y^(^or(LA/^p^p yv^f^.VlnA O^                          I1A.VA. r 4p V /
         Ho^rf) S S Po P.h'V /                           X/C.aVi'l Ik^roVNa Ao>'mA /
       Sp^akina^ (Xys^ of plcsHt\r^ 4o
        pi^\(lV_S Q-|^ il\0 0                                                 _Iy^Yvxah-l-<
       '0+ Hy Co^st                              '
         (2) ''List the defendant(s) to this claim: (If you have sued more than one
                        defendant, specify each person or entity that is a defendant for this
           h            particular clairn.)
        /liA^-oWiO Aav.tUp rrr\ ^ Lernv Elvis \^'l^\\<oY^



Rev. 10/20/2015




                                         7
              Case 5:21-cv-00893-F Document 1 Filed 09/09/21 Page 10 of 14
       Juppls.r^llv^i'cx                                A\^i-ohio A(^ui Aejfy^CL
    CLArM-Ji 5e,pknbay< 03,aos^!/                             oV Mav\oiv) PolVcue^
    - V ,~                                                                   M mc^r, OkWUv^a
                    xii^(x_^Jj,kXix.ka^
                 \i>n



                                                                                                                      MSt
     ^krjjs__e. _L ^TiXk)A_CLrA 5_ik\D-)^c^._u]'H^^^ i^
    --Ck/vS^
     !>•




                                                                                                      SFTS^ f         ■r
                                                                                                        U)q1.v,4 S+...A
-AlMiy^OklaAoyv,(x/I^^D^^^                                                                                                     ^,!7
                                                        ^              ■—'         -v- ifw        ^               uiorl^iKx.
           i r» K         Eaglp^ Trnh A A)
                    n. 4- I" o          T~x/» - .       *7 M 4 _ \           I !w Rrgv;
                                                                              «.       D .               t ,i ,            ,




           ——p——
            D.a.y^'c! S. (lr(z-hL)                              Aav^ ki:^kAin_p)V 0P^^&h^:<^ y\gj>.^ 1^^
                                                                qJ^ hk^o. \ h/x i^                                ^        I
pAAA^Q,AqaA,V<>V \a.av_(;k, S&vopAAy 9,0, Ei/vik^, piwA
^           ■A   \jr\^A*s^A-     N. jr\ ^\ . _ \    \       _      i     ^              \    l

n<iQ,S r\psUhj^^\^o\/(> A oA ^ioov>^ yow i>->Qh^o. 1-f o< i V oE A-U-t

              ^—^T (A
oirnAiyr^i^^Av^                                                                    >             AgL<'f'n VtirAim/j-
    :—■                     •



                                                                              WJrTAkrATArACr
    "" ^EQ\|OP.\)()p(),,rVYVNf>ysV 'oi'iV^Vv \/Lko]oC AvWn vljN n, ,^-4
ku£LAW^_^lA^                                                      A tih .M ,,,,n r,,-no^^ ik
                                                                      V/\ Ai^rl           -fu .I)
                                                                          /\ i.y^ -( AiPo|.,^4
                                                                                     /\ _ .   f               ^ _L\
                          Case 5:21-cv-00893-F Document 1 Filed 09/09/21 Page 11 of 14
                                   Cv\ Xy^'VcifV^Vlon L
 CLAm-F
                          Yho. V^nYf'^^ i                                                                               -i^iaiJDoA
 Abiavxis)                                                      oho.y nyi                                 V,■,
                                                                                                          S/-i^
                                                                                                               «




         AS-^OJC^ijisiVi {XY\6 V)d\VN Mf, A(?i ill.£Xtefl_J! oioo-iAilik-
             /        is_AA}alk^;c^)it Mati\sw' Pr.1;<■ a "c                                                                                             ^
     A                                                         I0.VJ                                                        OlWA'
^.e..wtS- ±Vd (XfM. Xi i4 i
                                                                                                                                                   '7^
                                                                             « V^o^^fAYvla
 ib|ijilLa.xr(L_                                               ') 1W.(^^V \uV.c,4flAn f. <^                                             \r^n. 'kn
                                                 V)v^V ^rotxrso
                                                           T V -I v_ A, -l-r^
                                                                         LC> Ar.
                                                                              g ^ <^0
     Atyr,^ fho ^„yi
         I
                Phr)                                       111? y^o^\U
                                                      ^ I. i    ,.   I I r.^F.U„.A
                                                                          K r ,                                                                   o.f^L
-i-—ML£J2L_.g^^)^_ijLjgi^ki^Q^
                          t\^ \
                                                                                  ^ lOorW
                                                                                      K~
                                                                                          \ hrxX) Vak
                                                                                                  ^^ ^
                                                                                                      \ K r>> \C ^>10.Y"'
                                                                                                                  '
                                                                                                                          0
                                        r\           A--        ✓> / e A    r\A.\ j \ V ^ -V_ .—. . j-v
                                                                                                   ^ , A_- _     \\ ^ ,
                                                                                        \y\\o>r yvno^vn-V^   u^f^\V   ^
                 /         \'      f\            V   Oi\   \           Sn>/4K VIAaU
                                                                       ""       \'—                                                 <b
         ^ pCs r Q. h i S—tVopvT (^C^rg^ ui^ t ir>V<                                         d rA if^cli \V\\ 5a> Vv\A_i^ C^c>\iX
                             X cio                             DvlloW (XAVOAg, Av O/y Oa ]- yv^y
                            ^ « iir)k.K<. -fU-v caI) ?.'f^4-                                                       ^ro TrAA^A^
     j                                               1 ■> fj\>if\if\iA                            r]yp.r
                                                                                                 'X   n i/i^jy ./)i'v)Ty\QL.^
T'^'^'^ '^'■^^'■■'('6, ( nirr<;fo| CvftU'^-Cc^Y'ri , (t (ls                                                                        /^r^Vv\^\y'c
^ -L yu                           y.pllp >v>cxn '                           V r U)a<.                                   WniAilvNA
Kgyiv-Nci vW (\foviKiA AVsg- vnfA ft y^A, Vp. -WoyN -Poliouorl o
Mimz£A_£mAxiiilA AV\o/\<a\Viq,A;v(i 4-o V^p f.iAg. W»oo.uc... r
A&-S ft lfon^AAi u)0'r\r\ Oy/f j^fOYw tVNDVjmos ? Uo.o Aa[kt:y^, n                                                                                -n r
./   \\                                 '. ';"                              r>v                           ^ T-_.X._jrvUvQ_^

Sh|.k.
QlA^r^W,^        P\ax/s
                             ^

                                 U-^ c ! U-
                                             ^


                                                     H. W.^nl<.;,
                                                            : L.  ^ -r-
                                                                                        -x   ^

                                                                                                          n
                                                                                                           :       x«   —    V ^

                                                                                                                             V.-'" »
                                                                                                                                    ^    1   1




tfLslLlSJa Ov r, l< O V                      p . -P \po iA ^ ^D> Xe                 -Ca                            A^okX                     tc
                         Case 5:21-cv-00893-F Document 1 Filed 09/09/21 Page 12 of 14
                                                                        ^0
                                                                                             >.
                                                                                             Ca\^ o^                                         ^plide 0^-^.
                                                                                             C3c>vy1^^Joh W)(x|i^v>'4' Si,
                                                                                                          - r,
    ^^--kJAlk^
     t\[\     \
                Io^q c kj 4ou)o.
                           ~
                                )rX c                                                        iid_ri2t.rK
                                                                                                 J_^Ov. qhri ^S 7I

                                                                                                                                                                     ^,v;
                             '           .Or\nn R\n ^ ,Ji A .: \                                                     jr         » .               .            ~'-~^~^-
                                                ^ .I
                                                     -QjaJ.,
                                                       AA    ' -q}
                                                               ^                                                         -iuliki                                \A f jf
    AljiE)_k6_S-jL^XL_h                                                              _                                   ^ ^. /J i^^l«l^.w   unnA
                                                                                                                                    UJfti f iXVA
                                                                                                                                                               ■^aUJLl


      K i l l    .
                     AJl^_^(L_ik]3_Qiyl^J4l«j.XjiwiinejlS r ollorlmA 5(m,j,
                     ,   I               ——
                                 to 0.       A \ i/ £7 ^ A f - \n 1 >        V^. /           /   r,. i/\ rt         0 l\/\ ^ \y        1 1                           £\




    Or rJ^o j. f Q y^yn <^ j ^ T                      OV^                    r /> i                   ,K ',K -                                        I

    ^^:^2J^.:2ocdhjJ^     /' larl^ut OklnUn^^.                                                                                                    I       §_




       r Ai^s^lkrL:Ikss^^WiJ_^.i^ ^4 k ka,vi . a v. A
                                                      V>o r,l<
    Mxsj!:
     w1    fx.                     Ok
                                     J,)ifiA/As)
                                       ' r- 1,^ -7
                                                   -(^aVV^gxJMWv^i
                                                        -
                                                                   ^i Oyoy.^.,c],.
                                                            nC. OVv;^                            I Wa/s.                      .,s „      .        \       f\y -'
                             ^                                                                          > Vf V >,, ■ I ^ I >            L/> r 1           T" I f I
jOj^
) ir\ A puAvy\i
        rx i T-^- J v\A KauaxjUP           fU_
                        Oc-K. .,. _\ \ 1 J Ll                   1 1 _ - Jr^ o -                                      1        v /j      c^^ \V
                                                                                                                                             . \ „
L         L      h               A A I1A ^     •-—I
                                                -^ . _ Jv-^^      -      J     ! I                            / i    /c <        > \     oys
                                                                                                                                          ' ■ t-h 0.


bQ^jLi±UJC._.a:sk^^                                            I, ^a y uhrM                                                   ri.r 0, 4 ^ ^
                                                                                                                                                  7

                l?oA,? J^r.y                              /tThoUJ C'^A^&nA^X_pix,C0,e.AcA 4-^ |:u-,,1.
                                                                                         .       ..




                                 ADvy_X_LC)tSo. ilrKV^A. -       -j-^
           ' 0\ 0— 1^^ 7, (l^
                          ^ V y^otV>.v^ .SV'.flev/ OnOiALva^.^ Sk '/ >,^ i-' Q—
^ Uo,v,f^ Oy,A I V.y ^ VwoVv,^ sKe, c^r.y'c, r nv-|io\ <;c-,A^wo^ A
I
 " [N , \
      /
                               7     i
                                         ^    *■"*—   *     —1—^—|—^   ' ' V—• - -J\y\ \I                                 I      \

jkgny Cwv/o.fsaV.^rN
^ 41 , I j TAA~~Ar~                                   VA'
                                                                       „ I..A, 7.. f r f
  ^                               jo L^y -y ^ vMutuyvc,
                                              Case 5:21-cv-00893-F Document 1 Filed 09/09/21 Page 13 of 14
                                                                                                                                                        < s


  CLRrM~tt                   (?>0).4j^i'V/ o^ Wv)
-aiA A-X^jWjWW^                              ;^ ^' n.AWofvyg
      a^A„iito;aj:!h-£r_|y^^            0 Vi 0^ ^riynv)
                                                                       Aa")             Vv\ 0^]\                                             Qi v\ ^ Xo^yi W
                                                                                                                                                  fx.y\A
             (ll- p,DJll^__Qjl_\^                                                          Q)<^                                  Q o Q A r>vA ~V o S /} V
                                          '^^lr^                                                             D. - . ' f^^ ^.                           "1        ^TTx


               \v^v                      I                        r^     VX                          I                   ^   ■   \. j                  .



 . i.           T.   —     »   •             ¥^i'^i ii~       V




Tar |Vm) CO, Vi,io                                                                     loIE04XJ:o_Si
                                                                                            cdj-CJL                                                                     Es^
     +£L
                         t, ^ ^
                              3                           .            < jr-™
                                                                         p 1/ * r~ Q V c^i iAr>VV\ ^0 ^^ yviA^'^
                                                                                                         i <? u; V ^ >3 D;f
                                                                                                                          r


i_^IX^(lDu\rT c^V Law                                                            /a sr\ / _ A rs V#                                     f i /^ 1 \^^ r\             ^         ,



 :3baAj^!iL  _(^ S ^ -S_£.aV 7w>cl1                                                                  ^c>y\q. oT^ vc^i ^ 1 /jr_
TUrH>f.-]r ^Xp!(^(A5 '^'5> 'VVxi^^g- tu>r^ '.'ii- -^ tro
 . ./nIJi . . ^1 -   \   i i                                                                           IN'^   ^
                                                                                                                                                       W'TaVA^ \^
kv^saA^ck)^VXmv^ U)Y'OK>n „. -Vp\W eac.W oA VV/^^
               W^ RiU F,ftk-;h'' IWv^fiWA ;vk6.-F
-SgMO, oLLxll3—0fi^.Q-^,f\\ \(\\.^ iy^r\\jAp ^QX^v!hn XKo.
                                                                                             OnA_{XlSD SG^sr\///)n f\ c^ r,
                         a/\A _/^ o^v
A[in(io. r* saA /a a a-I e Lv^aX.4^
                                 a                                                , , ..                 ^                                         -
         /he-
          ^
              ^U)Q)\                                              ex's                //QUi'
                                                                                           €>iA4^e>\^r
                                                                                            " '' ^
                                                                                                       o^-KV)9
                                                                                                          • ■ • ^.1 ) I—<,AJ
                                                                                                                         -Ukt > r i                        t r^'iC^
                                                                                                                                                                e. It If
-^^LA_:i!pAiXdA_k)ALiiiL^^               uhrg-spg Afp Q um\is. rj ^
  ^                  — '           §
                                    bofl^ oL IKq, o-^I\'c,p/'c rcsY^\ac\'\
f^k <L fVctKocuOh 3 Pa folit oL ^ I c <L s exv\ A T
                                                              •-■ -J w—=—' ^-1   —4        w ^ y I       ^> 1     |_


■^      ..      .                         "^♦             ^   "" ^' '             ' ^ ' ""^^ ^               —  -,.U ,           ( N K <AU h) O-t-K 5) AP r I A^
     aJ q.                             f9-pp.g^Lrl).y Aflgkipf'; /'9-mf^QV^r riA^^ 4-Vg^ Fg Ise ;/^),L Arif/'oi^X
                                                          -fi^ LS UlOm'i^- y\ / < hn y PiorvVaV'toU CXL-Pi C Ct^k- ^
              Case 5:21-cv-00893-F Document 1 Filed 09/09/21 Page 14 of 14




                (3) List.he supporting facts:^ ^     ^      H«hi«h
             Surve.l\ay^c ^ , Make-C:^wt5> rppontoAW^ R>.i^      -yl
                                      C.o)rs\'\ Ae)r\V\ rx\ ^lv^■^oo maM^.
                                                              ^l^i irk-y C )nQ.h>AjoAjg^~ tWisMl
          Lravi^oTAf  6?lliCarrof EgkMp\oT
          L^on^,riV\()i txueac> - (6v^s                                    con Ov^Y^est
                                                                                        Wp^gf <say^ (XiOcl
                     (4)   Relief requested: (State briefly exactly what you want the court to
                           do for you.)                                .
           To pVQCe.e.A U)| -t-k                                      -^tbr v^u^Vt c
            CxincA 0^u               e YMdnT            TmAo                              -Vn
            pVpyp-h-V rx^y ^ypo,                                                  ina VVo.
            poinA r)T V\crO SSlAa \T\cTiM^/-T/'c^yv/i
           IAT    \VV\(LMvaA RaQ y^|e.QcrVAO PrpuMM
           If there are more than two claims that you wish to assert, describe the additional
                                                                                              A(o-V'
   claims using this same format on a separate sheet(s).


   VI.     Declarations

           I declare under penalty of perjury that the foregoing is true and correct.



A^MfAAsiimJ^
   Plaintiffs signature /
                                                           Se^htiheJcJE^^QOX!
                                                             Date



           I further declare under penalty of perjury that I placed this complaint in the
   prisori's legal mail system, with the correct postage attached, on the CS^ day of
5eptiMk4^, 20J1.

i)cu4 .^■.
   Plaintiff s signature         /
                                                           O'f/aj/jlC)! f
                                                             Date'

   Rev. 10/20/2015




                                           f8)
